COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        In re Mother Doe and Father Doe, Individually and as Next
                            Friends of John Doe and Jane Doe

Appellate case number:      01-15-00112-CV

Trial court case number:    1045092

Trial court:                County Civil Court at Law No. 2 of Harris County

Date motion filed:          May 1, 2015

Party filing motion:        Relators


       The en banc court has unanimously voted to deny relators’ motion for
reconsideration en banc. It is ordered that the motion is denied.


Judge’s signature: /s/ Chief Justice Sherry Radack
                   Acting for the En Banc Court*

Date: May 28, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.